Name: Commission Regulation (EEC) No 154/84 of 20 January 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 84 Official Journal of the European Communities No L 18 /27 COMMISSION REGULATION (EEC) No 154/84 of 20 January 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing coun ­ tries and specialized bodies under the 1982 food-aid programme (3), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; Whereas, therefore , supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1 886/83 (^ ; whereas , in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22 . 6 . 1983 , p. 54 . (3 OJ No L 120 , 1 . 5 . 1982, p. 5 . (4) OJ No L 142, 1 . 6 . 1983 , p. 1 . O OJ No L 187, 12 . 7 . 1983 , p. 29 . No L 18 /28 Official Journal of the European Communities 21 . 1 . 84 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme Council Regulations : (a) legal basis (b) purpose 1982 (EEC) No 1039/82 (EEC) No 1040/82 2 . Recipient ICRC 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif 5 . Representative of the recipient ICRC Delegation, PO box 5701 , Addis Ababa, Ethiopia 6 . Total quantity 35 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10x10 cm and : 'ETH 88 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRI ­ BUTION IN ETHIOPIA' 12. Shipment period Before 15 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 21 . 1 . 84 Official Journal of the European Communities No L 18 /29 Description of the lot B 1 . Programme 1982 Council Regulations : (a) legal basis (EEC) No 1039/82 (b) purpose (EEC) No 1040/82 2 . Recipient ) ) Republic of India 3 . Country of destination ) 4. Stage and place of delivery fob 5 . Representative of the recipient (2)  6 . Total quantity 150 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period  (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9 , shall serve as notice of invitation to tender . (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 .